Case 1:20-cv-02654-ELR Document 7 Filed 06/29/20 Page 1of1

UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF GEORGIA

GROUNDWATER TREATMENT AND TECHNOLOGY Case No.: 1:20-CV-02654-TWT
LLC
Plaintiff/Petitioner
VS.
GEORGIA POWER COMPANY AFFIDAVIT OF SERVICE OF

Defendant/Respondent | SUMMONS; COMPLAINT

Received by Gregory B Murphy, on the 26th day of June, 2020 at 9:03 AM to be served upon GEORGIA POWER
COMPANY c/o KEVIN PEARSON, REGISTERED AGENT at 241 RALPH MCGILL BLVD NW BIN #10180, ATLANTA,
Fulton County, GA 30308-3374.

On the 29th day of June, 2020 at 10:19 AM, |, Gregory B Murphy, SERVED GEORGIA POWER COMPANY c/o

KEVIN PEARSON, REGISTERED AGENT at 241 RALPH MCGILL BLVD NW BIN #10180, ATLANTA, Fulton County,
GA 30308-3374 in the manner indicated below:

CORPORATE SERVICE, by personally delivering 1 copy(ies) of the above listed documents to the named Corporation,
by serving Mark Keen, on behalf of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
BOSS, PERSON AUTHORIZED TO ACCEPT, who accepted service with direct delivery, with identity confirmed by

subject showing identification, a white male approx. 45-55 years of age, 5'8"-5'10" tall, weighing over 300 Ibs with
gray hair.

Service Fee Total: $190.00

Per U.S. Code § 1746, | declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

wane: {UD lu CPS165 Oo, -Z1-LozLe

 

 

Gregory B Murphy Server ID # Date
Notary Public: Subscribed and sworn before me on this BAM Gay of v\un € in the year of 2020
Personally known tome __.“_ or identified by the following document:
Number/Reference:

   

Type
(ae he qari. Notary Public for State of:
oe. (reais ~<.. Commission Expiration:

 

Page 1 of 1
fae REF: GWTT, LLC v. Georgia Power Company Tracking #; 0064469448

EO

 

 

 

 

 
